Exhibit 10.5

 

WHENEVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERISK *) SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

LICENSE AGREEMENT

 

This agreement (the “Agreement”), dated the [      ]th day of [October], 2008
(the “Effective Date”), is by and between [PURCHASER], a Delaware corporation
(“Purchaser”), and [THE COMPANY], a Delaware corporation (the “Company”).

 

INTRODUCTION

 

1.                                       The Company owns the Product
Intellectual Property (as such term is defined herein).

 

2.                                       The Purchaser is in the business of
developing and marketing pharmaceutical products.

 

3.                                       The Company and the Purchaser are
interested in establishing a licensing relationship pursuant to which the
Company shall grant the Purchaser certain rights and licenses under the Product
Intellectual Property.

 

NOW, THEREFORE, the Purchaser and the Company agree as follows:

 

Article I
Definitions

 

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

 

SECTION 1.1                                      “AFFILIATE” MEANS, WITH RESPECT
TO A PARTY, ANY PERSON THAT CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH SUCH PARTY. FOR PURPOSES OF THIS SECTION 1.1, “CONTROL” SHALL REFER
TO (A) IN THE CASE OF A PERSON THAT IS A CORPORATE ENTITY, DIRECT OR INDIRECT
OWNERSHIP OF FIFTY PERCENT (50%) OR MORE OF THE STOCK OR SHARES HAVING THE RIGHT
TO VOTE FOR THE ELECTION OF DIRECTORS OF SUCH PERSON AND (B) IN THE CASE OF A
PERSON THAT IS NOT A CORPORATE ENTITY, THE POSSESSION, DIRECTLY OR INDIRECTLY,
OF THE POWER TO DIRECT, OR CAUSE THE DIRECTION OF, THE MANAGEMENT OR POLICIES OF
SUCH PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR
OTHERWISE.

 

SECTION 1.2                                      “BANKRUPTCY CODE” MEANS 11
U.S.C §§ 101-1330, AS AMENDED.

 

SECTION 1.3                                      “CONFIDENTIAL INFORMATION”
MEANS NON-PUBLIC INFORMATION DISCLOSED BY THE COMPANY TO THE PURCHASER RELATING
TO THE PRODUCTS, LICENSED PATENT RIGHTS OR LICENSED KNOW-HOW, BUT SPECIFICALLY
EXCLUDING PRODUCT CLINICAL DATA DISCLOSED IN CONNECTION WITH THE CLINICAL
DEVELOPMENT OF, OR REGULATORY APPROVAL FOR, A PRODUCT.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

1

--------------------------------------------------------------------------------


 

SECTION 1.4                                      “CONTROL” AND COGNATES THEREOF
MEANS, WITH RESPECT TO ANY LICENSED KNOW-HOW, PATENT RIGHTS OR CONFIDENTIAL
INFORMATION, THE POSSESSION BY A PARTY, WHETHER DIRECTLY OR THROUGH AFFILIATES
OF SUCH PARTY, OF THE ABILITY TO GRANT THE RIGHT TO ACCESS OR USE, OR TO GRANT A
LICENSE OR THE RIGHT TO DISCLOSE OR TRANSFER SUCH LICENSED KNOW-HOW, PATENT
RIGHTS OR CONFIDENTIAL INFORMATION, WITHOUT VIOLATING THE TERMS OF ANY AGREEMENT
OR OTHER WRITTEN ARRANGEMENT WITH, OR THE RIGHTS OF ANY THIRD PARTY.

 

SECTION 1.5                                      “COVER” AND COGNATES THEREOF
MEANS, WITH RESPECT TO A PRODUCT, THAT, BUT FOR A LICENSE GRANTED TO A PARTY
UNDER A VALID CLAIM, THE DEVELOPMENT OR COMMERCIALIZATION OF SUCH PRODUCT WOULD
INFRINGE SUCH VALID CLAIM.

 

SECTION 1.6                                      “FDA” MEANS THE U.S. FOOD AND
DRUG ADMINISTRATION.

 

SECTION 1.7                                      “GOVERNMENTAL AUTHORITY” MEANS
ANY COURT, TRIBUNAL, ARBITRATOR, ARBITRATIONAL PANEL OR AUTHORITY, AGENCY,
COMMISSION, OFFICIAL OR OTHER INSTRUMENTALITY OF THE UNITED STATES OR ANY OTHER
COUNTRY, OR ANY SUPRA-NATIONAL ORGANIZATION, STATE, COUNTY, CITY OR OTHER
POLITICAL SUBDIVISION OR ANY SELF-REGULATORY ORGANIZATION.

 

SECTION 1.8                                      “IMPROVEMENTS” MEANS ANY
IMPROVEMENTS, MODIFICATIONS, DEVELOPMENTS OR INVENTIONS WHICH A PARTY MAY MAKE
TO THE PRODUCT INTELLECTUAL PROPERTY AFTER THE EFFECTIVE DATE.

 

SECTION 1.9                                      “LICENSED KNOW-HOW” MEANS ALL
INVENTIONS, METHODS, PROCESSES, TECHNIQUES, IMPROVEMENTS, DESIGNS, FORMULAE,
SPECIFICATIONS, AND TECHNICAL, SCIENTIFIC AND BUSINESS INFORMATION (INCLUDING,
WITHOUT LIMITATION, ALL BIOLOGICAL, CHEMICAL, PHARMACOLOGICAL, TOXICOLOGICAL,
CLINICAL AND ASSAY INFORMATION, DATA AND ANALYSES), WHETHER OR NOT PATENTABLE,
WHICH ARE CONTROLLED BY THE COMPANY AND WHICH RELATE TO THE LICENSED PATENT
RIGHTS OR THE PRODUCT IN ANY WAY, IN ANY FIELD OR FOR ANY PURPOSE AND IN
WHATEVER FORM EXISTING (INCLUDING, WITHOUT LIMITATION, PAPER, NOTEBOOKS, BOOKS,
FILES, LEDGERS, RECORDS, TAPES, DISCS, DISKETTES, CD-ROM AND ANY OTHER MEDIA ON
WHICH THE FOREGOING CAN BE STORED).

 

SECTION 1.10                                “LICENSED PATENT RIGHTS” MEANS
(A) THE PATENT RIGHTS SET FORTH ON EXHIBIT A HERETO, (B) COUNTERPARTS OF THE
PATENT RIGHTS SET FORTH ON EXHIBIT A IN ANY COUNTRY OF THE WORLD AND (C) ALL
OTHER PATENT RIGHTS OWNED OR LICENSED BY THE COMPANY AND RELATED IN ANY WAY TO
THE PRODUCT.

 

SECTION 1.11                                “NET SALES” MEANS THE AGGREGATE
AMOUNT INVOICED ON ACCOUNT OF SALES OF A PRODUCT BY THE PURCHASER OR ANY OF ITS
AFFILIATES OR SUBLICENSEES TO A THIRD PARTY IN THE TERRITORY (BUT NOT INCLUDING
SALES BETWEEN THE PURCHASER AND ITS AFFILIATES WHERE THE PRODUCT IS INTENDED FOR
RESALE) LESS THE FOLLOWING REDUCTIONS RELATING TO SUCH SALES:

 

(I) TRADE, QUANTITY AND CASH DISCOUNTS OR REBATES, WHICH ARE NOT ALREADY
REFLECTED IN THE AMOUNT INVOICED;

 

(II) ANY ADJUSTMENTS OR ALLOWANCES ON ACCOUNT OF PRICE ADJUSTMENTS, BILLING
ERRORS, REJECTED GOODS, DAMAGED GOODS, RETURNS AND WITHDRAWAL, RECALL OR
RELABELING OF PRODUCT;

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

2

--------------------------------------------------------------------------------


 

(III) CREDITS, VOLUME REBATES, CHARGE-BACK AND PRIME VENDOR REBATES,
REIMBURSEMENTS OR SIMILAR PAYMENTS GRANTED OR GIVEN TO, OR RELATED
ADMINISTRATIVE, PROCESSING OR OTHER FEES CHARGED TO, WHOLESALERS AND OTHER
DISTRIBUTORS, BUYING GROUPS, HEALTH CARE INSURANCE CARRIERS, PHARMACY BENEFIT
MANAGEMENT COMPANIES, HEALTH MAINTENANCE ORGANIZATIONS OR OTHER INSTITUTIONS OR
HEALTH CARE ORGANIZATIONS, WHICH ARE NOT ALREADY REFLECTED IN THE AMOUNT
INVOICED;

 

(IV)  ANY TAX, TARIFF, CUSTOMS DUTY, EXCISE OR OTHER DUTY OR OTHER GOVERNMENTAL
CHARGE INCLUDING, WITHOUT LIMITATION, VALUE ADDED TAXES(OTHER THAN A TAX ON
INCOME) LEVIED ON THE MANUFACTURE, SALE, TRANSPORTATION OR DELIVERY OF THE
PRODUCT AND REMITTED TO THE APPLICABLE TAXING AUTHORITY;

 

(V) PAYMENTS OR REBATES PAID IN CONNECTION WITH SALES OF THE PRODUCT TO ANY
GOVERNMENTAL OR REGULATORY AUTHORITY IN RESPECT OF ANY STATE OR FEDERAL
MEDICARE, MEDICAID OR SIMILAR PROGRAMS, OR OTHER MANAGED CARE PROGRAMS, WHICH
ARE NOT ALREADY REFLECTED IN THE AMOUNT INVOICED;

 

(VI) FREIGHT, POSTAGE, HANDLING, SHIPPING, INSURANCE OR OTHER TRANSPORTATION
COSTS CHARGED TO THE CUSTOMER WHETHER INVOICED SEPARATELY OR INCLUDED WITHIN THE
SELLING PRICE; AND

 

(VII) AMOUNTS ALLOCATED FOR BAD DEBT DETERMINED BY GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED.

 

FOR PURPOSES OF THIS DEFINITION, THE PRODUCT SHALL BE CONSIDERED “SOLD” AND
“REDUCTIONS” ALLOWED WHEN SO RECORDED IN THE PURCHASER OR ITS AFFILIATES OR
SUBLICENSEES (AS THE CASE MAY BE) CONSOLIDATED AND CONSOLIDATING FINANCIAL
STATEMENTS PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.
THE FIRST SALE TO A THIRD PARTY IN AN ARMS-LENGTH TRANSACTION SHALL BE REGARDED
AS THE FIRST SALE FOR THE PURPOSE OF CALCULATING NET SALES.

 

SECTION 1.12                                “NDA” MEANS A NEW DRUG APPLICATION
AND AMENDMENTS THERETO FILED PURSUANT TO THE REQUIREMENTS OF THE FDA, AS DEFINED
IN 21 C.F.R. § 314 ET SEQ., FOR FDA APPROVAL OF A NEW DRUG PRODUCT.

 

SECTION 1.13                                “ORDER” MEANS ANY WRIT, JUDGMENT,
DECREE, INJUNCTION, AWARD OR SIMILAR ORDER OF ANY GOVERNMENTAL AUTHORITY,
INCLUDING ANY AWARD IN AN ARBITRATION PROCEEDING (IN EACH CASE, WHETHER
PRELIMINARY OR FINAL).

 

SECTION 1.14                                “PARTIES” MEANS THE PURCHASER AND
THE COMPANY.

 

SECTION 1.15                                “PARTY” MEANS THE PURCHASER OR THE
COMPANY, AS THE CONTEXT MAY REQUIRE.

 

SECTION 1.16                                “PATENT RIGHTS” MEANS UNITED STATES
AND FOREIGN PATENTS AND PATENT APPLICATIONS AND ALL SUBSTITUTIONS, DIVISIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, REQUESTS FOR CONTINUED EXAMINATIONS,
REISSUES, REEXAMINATIONS AND EXTENSIONS THEREOF.

 

SECTION 1.17                                “PERSON” MEANS ANY NATURAL PERSON OR
ANY CORPORATION, COMPANY, PARTNERSHIP, JOINT VENTURE, FIRM OR OTHER ENTITY,
INCLUDING WITHOUT LIMITATION A PARTY.

 

SECTION 1.18                                “PRODUCT” AND COGNATES THEREOF MEAN
CELECOXIB IN ALL DELIVERY METHODS, FORMULATIONS AND DOSAGES.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

3

--------------------------------------------------------------------------------


 

SECTION 1.19                                “PRODUCT CLINICAL DATA” MEANS ALL
PRE-CLINICAL AND CLINICAL DATA, DATABASES AND INTELLECTUAL PROPERTY RELATING TO
THE PRODUCT AND THE LICENSED PATENT RIGHTS, INCLUDING WITHOUT LIMITATION, RAW
CASE REPORT FILES, FINAL STUDY REPORTS, TOXICOLOGY REPORTS, REGULATORY
INFORMATION INCLUDING ALL INVESTIGATIONAL NEW DRUG APPLICATIONS AND SUCH OTHER
INFORMATION AND DATA AS MAY HAVE BEEN GENERATED DURING OR IN CONNECTION WITH ANY
PRE-CLINICAL AND PHASE I CLINICAL STUDIES OR OTHER STUDIES CONDUCTED ON THE
PRODUCT OR WITH RESPECT TO ANY LICENSED PATENT RIGHTS.

 

SECTION 1.20                                “PRODUCT INTELLECTUAL PROPERTY”
MEANS ALL PRODUCT CLINICAL DATA, LICENSED PATENT RIGHTS AND LICENSED KNOW-HOW,
AND ANY IMPROVEMENTS TO ANY SUCH PRODUCT INTELLECTUAL PROPERTY TO THE EXTENT
PERFORMED BY THE COMPANY OR BY A THIRD PARTY AT THE COMPANY’S DIRECTION IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

SECTION 1.21                                “PRODUCT PAYMENTS” MEANS THE UPFRONT
LICENSE PAYMENT AND THE REGULATORY MILESTONE PAYMENT.

 

SECTION 1.22                                “REGULATORY MILESTONE PAYMENT” HAS
THE MEANING ASCRIBED TO SUCH TERM IN SECTION 2.11.

 

SECTION 1.23                                “REQUIREMENTS OF LAW” MEANS ANY LAW,
STATUTE, CODE, TREATY, ORDER, ORDINANCE, RULE, REGULATION OR OTHER REQUIREMENT
PROMULGATED OR ENACTED BY ANY GOVERNMENTAL AUTHORITY.

 

SECTION 1.24                                “ROYALTY” HAS THE MEANING ASCRIBED
TO SUCH TERM IN SECTION 2.11.

 

SECTION 1.25                                “TAX” AND COGNATES THEREOF MEAN ALL
OF THE FOLLOWING: (I) ANY SALES, USE AD VALOREM, TRANSFER, FRANCHISE, LICENSE,
EXCISE, STAMP, PRODUCTION, WITHHOLDING, VALUE ADDED, ENVIRONMENTAL, OR OTHER
TAX, CUSTOM OR DUTY OR GOVERNMENTAL FEE OR OTHER LIKE ASSESSMENT OR CHARGE TO
THE EXTENT DIRECTLY RELATED TO THE SALE OF PRODUCTS (THEREBY EXPLICITLY
EXCLUDING ANY INCOME, EMPLOYMENT OR PROFITS TAX OR ANY SORT) THAT MAY BE IMPOSED
BY ANY GOVERNMENTAL AUTHORITY FOR SUCH SALE OF PRODUCTS AND (II) ANY LIABILITY
FOR THE PAYMENT OF AMOUNTS DESCRIBED IN (I) ABOVE AS A RESULT OF BEING A MEMBER
OF AN AFFILIATED, CONSOLIDATED, COMBINED OR UNITARY GROUP FOR ANY TAXABLE
PERIOD.

 

SECTION 1.26                                “TERRITORY” MEANS ALL LOCATIONS AND
JURISDICTIONS WORLDWIDE.

 

SECTION 1.27                                “THIRD PARTY”  MEANS ANY PERSON OR
ENTITY OTHER THAN A PARTY OR ANY OF ITS AFFILIATES.

 

SECTION 1.28                                “UPFRONT LICENSE PAYMENT” HAS THE
MEANING ASCRIBED TO SUCH TERM IN SECTION 2.9.

 

SECTION 1.29                                “VALID CLAIM” MEANS A CLAIM OF ANY
ISSUED, UNEXPIRED UNITED STATES OR FOREIGN PATENT, WHICH SHALL NOT HAVE BEEN
DONATED TO THE PUBLIC, DISCLAIMED, NOR HELD INVALID OR UNENFORCEABLE BY A COURT
OF COMPETENT JURISDICTION IN AN UNAPPEALED OR UNAPPEALABLE DECISION.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

4

--------------------------------------------------------------------------------


 

Article II
Grant of License; Disclosure of Know-How; Clinical Data

 


SECTION 2.1                                      LICENSE GRANT. SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, THE COMPANY HEREBY GRANTS TO THE
PURCHASER THE EXCLUSIVE, WORLDWIDE, IRREVOCABLE RIGHT AND LICENSE UNDER THE
LICENSED PATENT RIGHTS AND THE LICENSED KNOW-HOW FOR ANY AND ALL APPLICATIONS,
USES AND PURPOSES AND IN ANY FIELD WITH RESPECT TO THE PRODUCT, INCLUDING
WITHOUT LIMITATION, TO DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL AND
IMPORT PHARMACEUTICAL FORMULATIONS AND PRODUCTS. THE TERM OF SUCH LICENSE SHALL
BE DETERMINED ON A COUNTRY-BY-COUNTRY BASIS, WITH SUCH LICENSE TO CONTINUE WITH
RESPECT TO A SPECIFIC COUNTRY UNTIL THE EXPIRATION IN SUCH COUNTRY OF ANY PATENT
RIGHTS OWNED BY COMPANY PROVIDING MARKET EXCLUSIVITY TO THE PURCHASER UNDER THE
PRODUCT IN THE APPLICABLE COUNTRY, INCLUDING ANY LICENSED PATENT RIGHTS.


 


SECTION 2.2                                      COMMERCIALIZATION. THE
PURCHASER AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO DEVELOP AND
COMMERCIALIZE THE PRODUCT IN THE UNITED STATES ON A TIMELY BASIS AND THEREAFTER
TO SELL THE PRODUCT IN THE UNITED STATES.


 


SECTION 2.3                                      DISCLOSURE OF LICENSED
KNOW-HOW. DURING THE TERM OF THIS AGREEMENT, THE PURCHASER SHALL HAVE ACCESS, AS
REASONABLY REQUESTED BY THE PURCHASER, TO PERSONNEL OF THE COMPANY AND ITS
AFFILIATES AT REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND UPON PRIOR
NOTICE FOR DISCUSSIONS RELATING TO REGULATORY, SCIENTIFIC, MEDICAL AND OTHER
TECHNOLOGY CONTAINED IN OR RELATING TO THE LICENSED KNOW-HOW. IN ADDITION, TO
THE EXTENT REQUIRED BY THE PURCHASER, THE PURCHASER SHALL HAVE ACCESS TO ALL
DOCUMENTS OF THE COMPANY AND ITS AFFILIATES RELATED IN ANY WAY TO ANY SUCH
DISCUSSIONS.


 


SECTION 2.4                                      TRANSFER OF PRE-CLINICAL AND
CLINICAL DATA. DURING THE TERM OF THIS AGREEMENT, THE PURCHASER SHALL HAVE
ACCESS, AS REASONABLY REQUESTED BY THE PURCHASER, TO PERSONNEL OF THE COMPANY
AND ITS AFFILIATES AT REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND UPON
PRIOR NOTICE FOR DISCUSSIONS RELATING TO REGULATORY, SCIENTIFIC, MEDICAL AND
OTHER MATTERS RELATING TO PRECLINICAL AND CLINICAL DATA RELATED IN ANY WAY TO
THE PRODUCT OR THE PRODUCT INTELLECTUAL PROPERTY. IN ADDITION, TO THE EXTENT
REQUIRED BY THE PURCHASER, THE COMPANY SHALL PROVIDE ACCESS TO ITS, AND ITS
AFFILIATES, FACILITIES, PERSONNEL AND RECORDS IN CONNECTION WITH ANY REGULATORY
FILINGS OR SUBMISSIONS THAT THE PURCHASER MAY MAKE WITH RESPECT TO THE PRODUCT.
AFTER THE TRANSFER OF SUCH PRECLINICAL AND CLINICAL DATA RELATED IN ANY WAY TO
THE PRODUCT INTELLECTUAL PROPERTY, THE COMPANY SHALL HAVE NO RIGHT, TITLE OR
INTEREST IN SUCH DATA.


 


SECTION 2.5                                      SUBLICENSEES. THE PURCHASER
SHALL BE ENTITLED TO GRANT ONE OR MORE SUBLICENSES UNDER THE LICENSES GRANTED
PURSUANT TO THIS AGREEMENT, PROVIDED, HOWEVER, THAT THE PURCHASER SHALL NOT BE
PERMITTED TO SUBLICENSE RIGHTS BROADER THAN THOSE GRANTED HEREUNDER.
NOTWITHSTANDING THE FOREGOING, NO SUCH SUBLICENSE BY PURCHASER SHALL ALTER
PURCHASER’S OBLIGATION TO PAY THE ROYALTY TO THE COMPANY IN ACCORDANCE WITH
SECTION 2.11.


 


SECTION 2.6                                      SECTION 365(N) OF THE
BANKRUPTCY CODE. ALL RIGHTS AND LICENSES GRANTED UNDER OR PURSUANT TO THIS
AGREEMENT ARE, AND SHALL OTHERWISE BE, DEEMED TO BE, FOR PURPOSES OF
SECTION 365(N) OF THE BANKRUPTCY CODE, LICENSES OF RIGHTS TO “INTELLECTUAL
PROPERTY” AS DEFINED UNDER SECTION 101(35A) OF THE BANKRUPTCY CODE. THE PARTIES
SHALL RETAIN AND MAY FULLY EXERCISE ALL OF THEIR RESPECTIVE RIGHTS AND ELECTIONS
UNDER THE BANKRUPTCY CODE.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

5

--------------------------------------------------------------------------------



 


SECTION 2.7                                      IMPROVEMENTS. EACH PARTY SHALL
OWN ALL RIGHT, TITLE AND INTEREST IN AND TO ANY IMPROVEMENTS IT CREATES OR
DEVELOPS. TO THE EXTENT THAT THE COMPANY CREATES OR DEVELOPS IMPROVEMENTS, SUCH
IMPROVEMENTS SHALL BECOME PART OF THE PRODUCT INTELLECTUAL PROPERTY AND SHALL BE
LICENSED TO THE PURCHASER PURSUANT HERETO, AND THE COMPANY SHALL NOTIFY THE
PURCHASER OF SUCH IMPROVEMENTS AND DELIVER SUCH IMPROVEMENTS AND ALL RECORDS,
DATA, INFORMATION AND KNOW-HOW RELATED THERETO TO THE PURCHASER, IN EACH SUCH
CASE PROMPTLY AFTER THE CREATION OR DEVELOPMENT OF SUCH IMPROVEMENTS AND NO
LATER THAN THIRTY (30) DAYS AFTER THE CREATION OR DEVELOPMENT OF SUCH
IMPROVEMENTS.


 


SECTION 2.8                                      ADDITIONAL ASSIGNMENTS. ON THE
EFFECTIVE DATE, THE PARTIES SHALL EXECUTE THE ASSIGNMENT AGREEMENT ATTACHED
HERETO AS EXHIBIT D.


 


SECTION 2.9                                      UPFRONT LICENSE PAYMENT. UPON
THE EFFECTIVE DATE, THE PURCHASER SHALL PAY TO THE COMPANY A ONE-TIME UPFRONT
LICENSE PAYMENT OF FIVE MILLION U.S. DOLLARS ($5,000,000) (THE “UPFRONT LICENSE
PAYMENT”).


 


SECTION 2.10                                REGULATORY MILESTONE LICENSE
PAYMENT. IN ADDITION TO THE UPFRONT LICENSE PAYMENT, UPON THE PURCHASER’S
RECEIPT FROM THE FDA OF FINAL APPROVAL OF THE FIRST NDA PREPARED BY THE
PURCHASER WITH RESPECT TO THE PRODUCT FOR ANY INDICATION, THE PURCHASER SHALL
PAY WITHIN THIRTY (30) DAYS OF SUCH FINAL APPROVAL TO THE COMPANY AN ADDITIONAL
ONE-TIME PAYMENT OF FIFTEEN MILLION U.S. DOLLARS ($15,000,000) (THE “REGULATORY
MILESTONE PAYMENT”).


 


SECTION 2.11                                ROYALTIES. IN ADDITION TO THE
PRODUCT PAYMENTS, THE PURCHASER SHALL PAY TO THE COMPANY A ROYALTY OF * PERCENT
(*%) OF NET SALES OF THE PRODUCTS IN THE TERRITORY (THE “ROYALTY”). THE
PURCHASER SHALL PAY SUCH ROYALTY ON A COUNTRY-BY-COUNTRY BASIS FOR THE NET SALES
OF THE PRODUCTS IN THE APPLICABLE COUNTRY DURING EACH CALENDAR QUARTER, WITHIN
FORTY-FIVE (45) DAYS AFTER THE END OF THE APPLICABLE CALENDAR QUARTER. THE
PURCHASER SHALL PAY THE ROYALTY APPLICABLE TO EACH COUNTRY IN US DOLLARS. AT THE
TIME OF SUCH PAYMENT, THE PURCHASER SHALL ALSO PROVIDE TO THE COMPANY A WRITTEN
STATEMENT OF NET SALES SHOWING IN REASONABLY SPECIFIC DETAIL, ON A
COUNTRY-BY-COUNTRY BASIS, (A) THE CALCULATION OF NET SALES; (B) ROYALTIES
PAYABLE IN US DOLLARS, WHICH SHALL HAVE ACCRUED HEREUNDER BASED UPON NET SALES;
(C) WITHHOLDING TAXES, IF ANY, REQUIRED BY LAW TO BE DEDUCTED WITH RESPECT TO
SUCH SALES; (D) THE DATES OF THE FIRST COMMERCIAL SALES OF THE PRODUCT IN ANY
JURISDICTION DURING THE REPORTING PERIOD; AND (E) THE EXCHANGE RATES USED TO
DETERMINE THE AMOUNT OF US DOLLARS (COLLECTIVELY, THE “ROYALTY STATEMENT”). IF
ANY CURRENCY CONVERSION SHALL BE REQUIRED IN CONNECTION WITH THE CALCULATION OF
PAYMENTS HEREUNDER, SUCH CONVERSION SHALL BE MADE USING THE AVERAGE EXCHANGE
RATES PUBLISHED BY OANDA.COM OR A COMPARABLE SERVICE FOR THE APPLICABLE PERIOD
IN WHICH PURCHASER RECORDS THE SALE GIVING RISE TO THE PAYMENT OBLIGATION SET
FORTH HEREIN. PURCHASER SHALL BE ENTITLED TO DEDUCT PURCHASER’S ACTUAL CURRENCY
CONVERSION COSTS FROM THE ROYALTIES PAYABLE HEREUNDER.


 


SECTION 2.12                                CONSIDERATION. THE PRODUCT PAYMENTS,
THE ROYALTY PAYMENTS AND THE MUTUAL PROMISES PROVIDED HEREIN SHALL CONSTITUTE
CONSIDERATION FOR THE LICENSES AND OTHER RIGHTS GRANTED HEREUNDER.


 


SECTION 2.13                                RECORDS AND AUDIT. DURING THE TERM
OF THIS AGREEMENT, FOR A PERIOD OF THREE (3) YEARS AFTER THE CONCLUSION OF THE
APPLICABLE CALENDAR YEAR, THE PURCHASER SHALL KEEP COMPLETE AND ACCURATE RECORDS
OF NET SALES IN SUFFICIENT DETAIL TO PERMIT THE COMPANY TO CONFIRM

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

6

--------------------------------------------------------------------------------


 

the completeness and accuracy of: (i) the information presented in each Royalty
Statement and (ii) the calculation of Net Sales. The Purchaser shall permit a
recognized independent auditing firm reasonably acceptable to the Purchaser to
audit and/or inspect records of the Purchaser solely to the extent required to
verify: (A) the completeness and accuracy of the Royalty Statements; (B) the
calculation of Net Sales and (C) the amount of Royalty payments for the Product
for the previous year. Such inspection shall be conducted during the Purchaser’s
normal business hours, no more than once in any twelve (12) month period and
upon at least thirty (30) days prior written notice by the Company to the
Purchaser. If such firm establishes that such payments were underpaid for the
preceding year, the Purchaser shall have the right to engage a recognized
independent auditing firm to verify the findings of the audit. If the firm
engaged by Purchaser verifies the findings of the firm engaged by the Company,
the Purchaser shall pay the Company the amount of any such underpayments for the
preceding year, plus interest at a rate equal to the Prime Rate of interest as
reported in the Wall Street Journal on the date payment is due, within thirty
(30) days after the date the Purchaser delivers to the Company the report of the
firm engaged by the Purchaser, which report so establishes that such payments
were underpaid for the preceding year. Notwithstanding the foregoing, the firm
engaged by the Purchaser shall deliver its findings in a prompt manner after
being engaged by the Purchaser. If the firm engaged by the Company establishes
that such payments were overpaid for the preceding year, the Company shall pay
the Purchaser the amount of any such overpayment for the preceding year, within
thirty (30) days after the date the Company delivers to the Purchaser such
firm’s report so establishing that such payments were overpaid for the preceding
year. The Company shall bear the full cost of the firm it engages unless such
audit discloses an underpayment by more than five percent (5%) of the amount due
for the preceding year and such underpayment of more than five percent (5%) is
verified by the firm engaged by the Purchaser if it chooses to engage a firm for
audit verification purposes. The Purchaser shall bear the full cost of the firm
it engages to verify the audit findings.


 


SECTION 2.14                                PAYMENTS. THE PRODUCT PAYMENTS AND
THE ROYALTY PAYMENTS SHALL BE MADE ELECTRONICALLY IN US DOLLARS AND TO SUCH
PLACE AND ACCOUNT AS MAY BE DESIGNATED FROM TIME TO TIME FOR THAT PURPOSE BY THE
COMPANY TO PURCHASER IN WRITING.


 


SECTION 2.15                                WITHHOLDING TAXES. ALL SUMS PAYABLE
BY EITHER PARTY UNDER THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE PRODUCT
PAYMENTS AND THE ROYALTY PAYMENTS) SHALL BE PAID IN FULL AND WITHOUT ANY
SET-OFF, COUNTERCLAIM, TAXES, DUTIES, LEVIES, FEES, CHARGES, DEDUCTION OR
WITHHOLDING ON ANY GROUND WHATSOEVER, EXCEPT AS MAY BE REQUIRED BY LAW. THE
PARTIES SHALL CONSIDER TOGETHER TO WHAT EXTENT, IF AT ALL, IT MAY LAWFULLY BE
POSSIBLE TO MITIGATE THE AMOUNT OF SUCH DEDUCTION OR WITHHOLDING OR OF THE
AMOUNT REQUIRED TO BE PAID AS AFORESAID, INCLUDING THE USE OF BEST EFFORTS TO
MAKE TIMELY AND PROCEDURALLY CORRECT APPLICATION FOR RELIEF FROM WITHHOLDING TAX
IN RESPECT OF ANY SUCH PAYMENT. FOR ANY TAXES, DUTIES, LEVIES, FEES, CHARGES,
DEDUCTION OR WITHHOLDING ON ANY GROUND WHATSOEVER WITHHELD OR TO BE WITHHELD,
EACH PARTY AGREES TO TIMELY DELIVER ALL CERTIFICATES AND FORMS AS MAY BE
NECESSARY AND APPROPRIATE TO ESTABLISH AN EXEMPTION FROM TAX OR FILE TAX RETURNS
AS WOULD BE NECESSARY WITH RESPECT TO SUCH TAXES.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

7

--------------------------------------------------------------------------------


 

Article III
Regulatory Issues, Intellectual Property Protection, Licensing and Related
Matters

 


SECTION 3.1                                      PROSECUTION AND MAINTENANCE OF
LICENSED PATENT RIGHTS; PREPARATION OF FDA FILINGS.


 


(A)                                  RIGHT TO PROSECUTE AND MAINTAIN. THE
PURCHASER SHALL HAVE THE SOLE RIGHT AND OPTION TO FILE AND PROSECUTE ANY PATENT
APPLICATIONS, TO MAINTAIN ANY PATENTS INCLUDED IN THE LICENSED PATENT RIGHTS OR
THE PRODUCT INTELLECTUAL PROPERTY AND TO MAKE ANY REGULATORY FILINGS APPLICABLE
TO ANY PRODUCTS, INCLUDING WITHOUT LIMITATION PREPARATION OF NDA FILINGS. THE
PURCHASER SHALL PROVIDE THE COMPANY WITH COPIES OF SUCH FILINGS OR APPLICATIONS
PROMPTLY. NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO THE FILING OR
PROSECUTION OF PATENT APPLICATIONS THAT DO NOT INCLUDE CLAIMS THAT SPECIFICALLY
COVER THE PRODUCT, THE COMPANY SHALL HAVE THE RIGHT AND OBLIGATION TO FILE AND
PROSECUTE ANY PATENT APPLICATIONS AND TO MAINTAIN ANY EXISTING PATENTS INCLUDED
IN THE LICENSED PATENT RIGHTS OR THE PRODUCT INTELLECTUAL PROPERTY, PROVIDED,
HOWEVER, THAT IN THE EVENT THAT THE COMPANY FAILS TO USE COMMERCIALLY REASONABLE
EFFORTS TO DO SO, THE PURCHASER SHALL BE ENTITLED TO DELIVER NOTICE OF SUCH
FAILURE TO THE COMPANY AND THE PURCHASER SHALL HAVE THE RIGHT TO ITSELF PERFORM
SUCH FILINGS OR PROSECUTION IN ACCORDANCE WITH THE TERMS HEREOF. IN ITS FILING
AND PROSECUTION OF SUCH PATENTS, THE COMPANY SHALL: (I) ONLY ENGAGE ADVISORS AND
COUNSEL REASONABLY ACCEPTABLE TO THE PURCHASER; (II) PROVIDE ALL DRAFT PATENT
APPLICATIONS TO THE PURCHASER SUFFICIENTLY IN ADVANCE OF FILING FOR THE
PURCHASER TO HAVE A REASONABLE OPPORTUNITY TO COMMENT THEREON AND SHALL GIVE
EFFECT TO ALL REASONABLE COMMENTS OF PURCHASER IN THE APPLICATION FILED;
(III) PROMPTLY FURNISH THE PURCHASER WITH COPIES OF ALL SUBSTANTIVE
COMMUNICATIONS BETWEEN THE COMPANY AND APPLICABLE PATENT OFFICES RELATING TO
SUCH PATENT APPLICATIONS, AND GIVE EFFECT TO ALL REASONABLE COMMENTS OR ADVICE
OF THE PURCHASER WHEN FRAMING RESPONSES AND SUBMISSIONS TO SUCH PATENT OFFICES;
AND (IV) KEEP THE PURCHASER ADVISED OF THE STATUS OF ACTUAL AND PROSPECTIVE
PATENT FILINGS ARISING OUT OF SUCH PATENTS.


 


(B)                                 COSTS AND EXPENSES. EACH PARTY SHALL BEAR
ITS OWN COSTS AND EXPENSES IN PREPARING, FILING, PROSECUTING AND MAINTAINING
LICENSED PATENT RIGHTS AND OTHER FILINGS OR APPLICATIONS (INCLUDING REGULATORY
FILINGS) ARISING OUT OF THE PRODUCT INTELLECTUAL PROPERTY.


 


(C)                                  COOPERATION. EACH PARTY AGREES TO COOPERATE
WITH THE OTHER WITH RESPECT TO THE FILING, PROSECUTION AND MAINTENANCE OF
PATENTS, PATENT APPLICATIONS AND REGULATORY FILINGS PURSUANT TO THIS
SECTION 3.1, INCLUDING WITHOUT LIMITATION:


 

(I)                                     THE EXECUTION OF ALL SUCH DOCUMENTS AND
INSTRUMENTS AND THE PERFORMANCE OF SUCH ACTS AS MAY BE REASONABLY NECESSARY IN
ORDER TO PERMIT THE OTHER PARTY TO FILE, PROSECUTE OR MAINTAIN PATENTS AND
PATENT APPLICATIONS AS PROVIDED FOR IN SECTION 3.1(A);

 

(II)                                  MAKING ITS EMPLOYEES, AGENTS AND
CONSULTANTS REASONABLY AVAILABLE TO THE OTHER PARTY (OR TO THE OTHER PARTY’S
AUTHORIZED ATTORNEYS, AGENTS OR REPRESENTATIVES), TO THE EXTENT REASONABLY
NECESSARY TO ENABLE THE PROSECUTING PARTY TO PREPARE, FILE, PROSECUTE AND
MAINTAIN PATENTS AND PATENT APPLICATIONS AS PROVIDED FOR IN SECTION 3.1(A);

 

(III)                               PROVIDING AVAILABLE DATA, RECORDS AND
INFORMATION TO SUPPORT PREPARATION AND PROSECUTION OF PATENT APPLICATIONS; AND

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

8

--------------------------------------------------------------------------------


 

(IV)                              PROVIDING AVAILABLE DATA, RECORDS, INFORMATION
AND PERSONNEL TO SUPPORT PREPARATION OF ALL REGULATORY FILINGS AND CONSULTANT
WITH REGULATORY AUTHORITIES RELATED THERETO.

 


SECTION 3.2                              THIRD PARTY INFRINGEMENT.


 


(A)                                  NOTIFICATIONS OF COMPETITIVE INFRINGEMENT.
EACH PARTY AGREES TO NOTIFY THE OTHER PARTY WHEN IT BECOMES AWARE OF THE
REASONABLE PROBABILITY OF INFRINGEMENT OF THE LICENSED PATENT RIGHTS
(“COMPETITIVE INFRINGEMENT”).


 


(B)                                 INFRINGEMENT ACTION. THE PURCHASER SHALL
HAVE THE INITIAL RIGHT, BUT NO OBLIGATION, TO INSTITUTE AN INFRINGEMENT SUIT OR
TAKE OTHER APPROPRIATE ACTION THAT IT BELIEVES IS REASONABLY REQUIRED TO PROTECT
THE LICENSED PATENT RIGHTS OR THE PRODUCT INTELLECTUAL PROPERTY FROM SUCH
COMPETITIVE INFRINGEMENT. THE PURCHASER SHALL BE PERMITTED TO ACT, OR CHOOSE NOT
TO ACT, SUBJECT TO ITS SOLE DISCRETION, INCLUDING, IF IT SO CHOOSES, TAKING NO
ACTION WITH RESPECT TO COMPETITIVE INFRINGEMENT OR SETTLING ANY SUCH COMPETITIVE
INFRINGEMENT IN ITS SOLE DISCRETION. SUBJECT TO SECTION 3.4, THE EXPENSES OF ANY
SUIT OR SUITS THAT THE PURCHASER ELECTS TO BRING SHALL BE PAID FOR ENTIRELY BY
THE PURCHASER. IF THE PURCHASER DOES NOT TAKE ACTION IN THE PROSECUTION,
PREVENTION, OR TERMINATION OF ANY INFRINGEMENT SUIT AND HAS NOT COMMENCED
NEGOTIATIONS WITH THE INFRINGER FOR THE DISCONTINUANCE OF SUCH INFRINGEMENT
WITHIN FORTY-FIVE (45) DAYS (OR LONGER IF THE PARTIES MUTUALLY AGREE) OF
BECOMING AWARE OF SUCH INFRINGEMENT, THE COMPANY MAY ELECT TO DO SO. IF THE
COMPANY ELECTS TO BRING SUIT AGAINST SUCH INFRINGER AND THE PURCHASER IS JOINED
AS A PARTY IN SUCH SUIT (WHICH IT SHALL DO IF SO REQUESTED BY THE COMPANY), THE
PURCHASER SHALL HAVE THE RIGHT TO APPROVE COUNSEL SELECTED BY THE COMPANY TO
REPRESENT THE PARTIES, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED. THE EXPENSES OF SUCH SUIT OR SUITS THAT THE COMPANY
ELECTS TO BRING, INCLUDING ANY REASONABLE OUT-OF-POCKET EXPENSES OF THE
PURCHASER INCURRED IN CONNECTION THEREWITH, SHALL BE PAID FOR ENTIRELY BY THE
COMPANY. NEITHER PARTY SHALL COMPROMISE OR SETTLE ANY LITIGATION IN A MANNER
THAT IMPOSES ANY OBLIGATION ON THE OTHER PARTY OR THAT OTHERWISE ADVERSELY
IMPACTS THE DEVELOPMENT OR COMMERCIALIZATION OF THE PRODUCT, OR THE LICENSED
PATENT RIGHTS OR THE PRODUCT INTELLECTUAL PROPERTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.


 


(C)                                  RECOVERIES. ANY RECOVERY OBTAINED BY ANY
PARTY AS A RESULT OF ANY PROCEEDING DESCRIBED IN THIS SECTION 3.2, BY SETTLEMENT
OR OTHERWISE, SHALL BE APPLIED IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)                                     FIRST, TO REIMBURSE EACH PARTY FOR ALL
LITIGATION COSTS IN CONNECTION WITH SUCH PROCEEDING PAID BY THAT PARTY AND NOT
OTHERWISE RECOVERED (ON A PRO RATA BASIS BASED ON EACH PARTY’S RESPECTIVE
LITIGATION COSTS, TO THE EXTENT THE RECOVERY WAS LESS THAN ALL SUCH LITIGATION
COSTS); AND

 

(II)                                  SECOND, ALL REMAINING AMOUNTS, TO THE
PURCHASER.

 


SECTION 3.3                                      INFRINGEMENT OF THIRD PARTY
PATENTS. IF A CLAIM ALLEGING INFRINGEMENT OF THIRD PARTY PATENTS IS MADE AGAINST
THE PURCHASER, THEN THE PURCHASER SHALL DEFEND AGAINST SUCH A CLAIM AT ITS COST
AND EXPENSE, BUT THE COMPANY MAY BE REPRESENTED IN SUCH EVENT BY LEGAL COUNSEL

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

9

--------------------------------------------------------------------------------



 

in an advisory capacity at its own expense. The Purchaser shall keep the Company
informed of the status of the case.


 


SECTION 3.4                                      COOPERATION. IN THE EVENT THAT
THE PURCHASER TAKES ACTION PURSUANT TO SECTION 3.2 OR SECTION 3.2(C) ABOVE, THE
COMPANY SHALL PARTICIPATE IN SUCH ACTION (INCLUDING, WITHOUT LIMITATION, JOINING
AS A PARTY TO SUCH ACTION) AND COOPERATE WITH THE PURCHASER TO THE EXTENT
REASONABLY REQUESTED BY THE PURCHASER. THE COMPANY SHALL PROVIDE ASSISTANCE AND
COOPERATION TO THE PURCHASER WITHOUT ANY CHARGE TO THE PURCHASER, PROVIDED,
HOWEVER, THAT THE PURCHASER SHALL PAY THE COMPANY’S REASONABLE OUT-OF-POCKET
EXPENSES INCURRED IN CONNECTION WITH SUCH ASSISTANCE AND COOPERATION.


 


SECTION 3.5                                      THIRD PARTY LICENSES. ALL
THIRD-PARTY LICENSES PURSUANT TO WHICH THE LICENSES OR RIGHTS IN THIS AGREEMENT
ARE GRANTED ARE ATTACHED IN EXHIBIT B HERETO (“THIRD PARTY LICENSES”). THE
COMPANY HEREBY SUBLICENSES TO THE PURCHASER, TO THE FULLEST EXTENT PERMISSIBLE
UNDER THE THIRD PARTY LICENSES, ALL RIGHTS AND LICENSES OF THE COMPANY UNDER
SUCH LICENSES, INCLUDING ANY RIGHTS TO GRANT FURTHER SUBLICENSES.


 

Article IV
Confidentiality

 


SECTION 4.1                                      CONFIDENTIAL INFORMATION. ALL
CONFIDENTIAL INFORMATION DISCLOSED BY THE COMPANY TO THE PURCHASER DURING THE
TERM OF THIS AGREEMENT SHALL NOT BE USED BY THE PURCHASER EXCEPT IN CONNECTION
WITH THE ACTIVITIES CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, THE LICENSES GRANTED PURSUANT TO SECTION 2.1), SHALL BE MAINTAINED
IN CONFIDENCE BY THE PURCHASER (EXCEPT TO THE EXTENT REASONABLY NECESSARY IN
CONNECTION WITH REGULATORY FILINGS RELATING TO THE PRODUCT AND/OR RELATING TO
PRACTICING THE LICENSED PATENT RIGHTS OR LICENSED KNOW-HOW IN ANY WAY, IN ANY
FIELD AND FOR ANY PURPOSE; FOR THE FILING, PROSECUTION AND MAINTENANCE OF PATENT
RIGHTS; OR TO DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR SALE, SELL AND IMPORT
PHARMACEUTICAL FORMULATIONS AND PRODUCTS COVERED BY THE LICENSED PATENT RIGHTS
OR LICENSED KNOW-HOW), AND SHALL NOT OTHERWISE BE DISCLOSED BY THE PURCHASER TO
ANY OTHER PERSON, FIRM, OR AGENCY, GOVERNMENTAL OR PRIVATE (EXCEPT CONSULTANTS,
ADVISORS AND AFFILIATES IN ACCORDANCE WITH SECTION 5.4), WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, EXCEPT TO THE EXTENT THAT THE CONFIDENTIAL
INFORMATION:


 


(A)                                  WAS KNOWN OR USED BY THE PURCHASER OR ITS
AFFILIATES PRIOR TO ITS DATE OF DISCLOSURE TO THE PURCHASER; OR


 


(B)                                 EITHER BEFORE OR AFTER THE DATE OF THE
DISCLOSURE TO THE PURCHASER IS LAWFULLY DISCLOSED TO THE PURCHASER OR ITS
AFFILIATES BY SOURCES OTHER THAN THE COMPANY RIGHTFULLY IN POSSESSION OF THE
CONFIDENTIAL INFORMATION; OR


 


(C)                                  EITHER BEFORE OR AFTER THE DATE OF THE
DISCLOSURE TO THE PURCHASER BECOMES PUBLISHED OR GENERALLY KNOWN TO THE PUBLIC
THROUGH NO FAULT OR OMISSION ON THE PART OF THE PURCHASER; OR


 


(D)                                 IS INDEPENDENTLY DEVELOPED BY OR FOR THE
PURCHASER OR ITS AFFILIATES WITHOUT REFERENCE TO OR RELIANCE UPON THE
CONFIDENTIAL INFORMATION; OR

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

10

--------------------------------------------------------------------------------


 


(E)                                  IS REQUIRED TO BE DISCLOSED BY THE
PURCHASER OR ITS AFFILIATES TO COMPLY WITH APPLICABLE LAWS OR REGULATIONS, TO
DEFEND OR PROSECUTE LITIGATION OR TO COMPLY WITH LEGAL PROCESS.


 


SECTION 4.2                                      EMPLOYEE, CONSULTANT AND
ADVISOR OBLIGATIONS. THE PURCHASER AGREES THAT IT AND ITS AFFILIATES SHALL
PROVIDE CONFIDENTIAL INFORMATION RECEIVED FROM THE COMPANY ONLY TO ITS AND THEIR
RESPECTIVE EMPLOYEES, CONSULTANTS AND ADVISORS WHO HAVE A NEED TO KNOW SUCH
CONFIDENTIAL INFORMATION.


 


SECTION 4.3                                      TERM. ALL OBLIGATIONS OF
CONFIDENTIALITY IMPOSED UNDER THIS ARTICLE IV SHALL EXPIRE TEN (10) YEARS
FOLLOWING TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 

Article V
Representations and Warranties


 


SECTION 5.1                                      REPRESENTATIONS OF AUTHORITY.
THE PURCHASER AND THE COMPANY EACH REPRESENTS AND WARRANTS TO THE OTHER THAT, AS
OF THE EFFECTIVE DATE, IT HAS FULL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND TO PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.


 


SECTION 5.2                                      CONSENTS. THE PURCHASER AND THE
COMPANY EACH REPRESENTS AND WARRANTS TO THE OTHER THAT, AS OF THE EFFECTIVE
DATE, ALL NECESSARY CONSENTS, APPROVALS AND AUTHORIZATIONS OF ALL GOVERNMENT
AUTHORITIES AND OTHER PERSONS REQUIRED TO BE OBTAINED BY SUCH PARTY IN
CONNECTION WITH EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN
OBTAINED.


 


SECTION 5.3                                      NO CONFLICT. THE PURCHASER AND
THE COMPANY EACH REPRESENTS AND WARRANTS TO THE OTHER THAT, AS OF THE EFFECTIVE
DATE, THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF SUCH
PARTY’S OBLIGATIONS HEREUNDER (A) DO NOT CONFLICT WITH OR VIOLATE ANY
REQUIREMENT OF APPLICABLE LAWS OR REGULATIONS AND (B) DO NOT CONFLICT WITH,
VIOLATE OR BREACH OR CONSTITUTE A DEFAULT OF, OR REQUIRE ANY CONSENT UNDER, ANY
CONTRACTUAL OBLIGATIONS OF SUCH PARTY, EXCEPT SUCH CONSENTS AS HAVE BEEN
OBTAINED AS OF THE EFFECTIVE DATE.


 


SECTION 5.4                                      EMPLOYEE, CONSULTANT AND
ADVISOR OBLIGATIONS. THE PURCHASER AND THE COMPANY EACH REPRESENTS AND WARRANTS
TO THE OTHER THAT, AS OF THE EFFECTIVE DATE, EACH OF ITS AND ITS AFFILIATES’
EMPLOYEES, CONSULTANTS AND ADVISORS HAS EXECUTED AN AGREEMENT OR HAS AN EXISTING
OBLIGATION UNDER LAW OBLIGATING SUCH EMPLOYEE, CONSULTANT OR ADVISOR TO MAINTAIN
THE CONFIDENTIALITY OF CONFIDENTIAL INFORMATION TO THE EXTENT REQUIRED UNDER
ARTICLE IV.


 


SECTION 5.5                                      LITIGATION. THE COMPANY
REPRESENTS AND WARRANTS THAT THERE IS NO PENDING OR, TO ITS KNOWLEDGE,
THREATENED LITIGATION AGAINST IT RELATING TO THE PRODUCTS OR THE PRODUCT
INTELLECTUAL PROPERTY, EXCEPT AS DISCLOSED IN EXHIBIT C HERETO.


 


SECTION 5.6                                      INTELLECTUAL PROPERTY. THE
COMPANY REPRESENTS AND WARRANTS TO THE PURCHASER THAT, AS OF THE EFFECTIVE DATE,
AND EXCEPT AS DESCRIBED IN SECTION 3.5, (A) THE COMPANY OWNS THE ENTIRE RIGHT,
TITLE AND INTEREST IN AND TO THE LICENSED PATENT RIGHTS AND LICENSED KNOW-HOW,
(B) THE COMPANY HAS THE RIGHT TO GRANT TO THE PURCHASER THE RIGHTS AND LICENSES
UNDER THE LICENSED PATENT RIGHTS AND LICENSED KNOW-HOW GRANTED IN THIS
AGREEMENT, (C) NONE OF THE LICENSED PATENT RIGHTS WAS FRAUDULENTLY PROCURED FROM
THE RELEVANT GOVERNMENTAL PATENT GRANTING AUTHORITY, (D) AS OF THE EFFECTIVE
DATE, THERE IS NO CLAIM OR DEMAND OF ANY PERSON

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

11

--------------------------------------------------------------------------------



 


PERTAINING TO, OR ANY PROCEEDING WHICH IS PENDING OR THREATENED, THAT ASSERTS
THE INVALIDITY, MISUSE OR UNENFORCEABILITY OF THE LICENSED PATENT RIGHTS OR
CHALLENGES THE COMPANY’S OWNERSHIP OF THE LICENSED PATENT RIGHTS OR LICENSED
KNOW-HOW OR MAKES ANY ADVERSE CLAIM WITH RESPECT THERETO, AND, TO THE KNOWLEDGE
OF THE COMPANY, THERE IS NO BASIS FOR ANY SUCH CLAIM, DEMAND OR PROCEEDING,
(E) TO THE KNOWLEDGE OF THE COMPANY, AS OF THE EFFECTIVE DATE, THE LICENSED
PATENT RIGHTS ARE NOT BEING INFRINGED AND THE LICENSED KNOW-HOW IS NOT BEING
USED BY ANY THIRD PARTY, (F) TO THE KNOWLEDGE OF THE COMPANY, THE PRODUCTS AND
THE PROCESSES USED TO MAKE THE PRODUCTS DO NOT INFRINGE ANY THIRD PARTY PATENT
RIGHTS, EXCEPT AS DISCLOSED IN EXHIBIT C, AND (G) THE LICENSED PATENT RIGHTS
INCLUDE ALL OF THE PATENT RIGHTS CONTROLLED BY THE COMPANY ON THE EFFECTIVE DATE
WHICH COVER THE PRODUCT, OR, IN THE CASE OF PATENT APPLICATIONS INCLUDED IN THE
PATENT RIGHTS, CLAIMS IF ISSUED, WOULD COVER THE PRODUCT.


 


SECTION 5.7                                      NO WARRANTIES. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, THE PARTIES MAKE NO REPRESENTATIONS AND
EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED.


 

Article VI
Term and Termination


 


SECTION 6.1                                      TERM. THIS AGREEMENT SHALL
BECOME EFFECTIVE AS OF THE EFFECTIVE DATE, MAY BE TERMINATED AS SET FORTH IN
THIS ARTICLE VI, AND OTHERWISE REMAINS IN EFFECT UNTIL THE EXPIRATION OF ALL OF
THE LICENSES DESCRIBED IN SECTION 2.1.


 


SECTION 6.2                                      TERMINATION FOR MATERIAL
BREACH. UPON ANY MATERIAL BREACH OF THIS AGREEMENT BY EITHER PARTY (IN SUCH
CAPACITY, THE “BREACHING PARTY”), THE OTHER PARTY MAY TERMINATE THIS AGREEMENT
BY PROVIDING SIXTY (60) DAYS’ WRITTEN NOTICE TO THE BREACHING PARTY, SPECIFYING
THE MATERIAL BREACH. THE TERMINATION SHALL BECOME EFFECTIVE AT THE END OF THE
SIXTY (60) DAY PERIOD UNLESS THE BREACHING PARTY CURES SUCH BREACH DURING SUCH
SIXTY (60) DAY PERIOD.


 


SECTION 6.3                                      VOLUNTARY ABANDONMENT. SHOULD
THE PURCHASER DETERMINE THAT IS WISHES TO ABANDON DEVELOPMENT, COMMERCIALIZATION
OR SALE OF THE PRODUCT WITHIN ANY JURISDICTION WITHIN THE TERRITORY, IT SHALL SO
NOTIFY THE COMPANY AND SHALL TERMINATE THIS AGREEMENT SOLELY WITH RESPECT TO
SUCH JURISDICTION.


 


SECTION 6.4                                      SURVIVAL. UPON EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON, NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO RELEASE EITHER PARTY FROM ANY OBLIGATIONS THAT MATURED PRIOR TO THE
EFFECTIVE DATE OF EXPIRATION OR TERMINATION; AND THE FOLLOWING PROVISIONS SHALL
EXPRESSLY SURVIVE ANY SUCH EXPIRATION OR TERMINATION:  ARTICLE I, SECTION 2.7,
ARTICLE IV, ARTICLE V AND ARTICLE VII.


 

Article VII
Miscellaneous Provisions


 


SECTION 7.1                                      INDEMNIFICATION.


 


(A)                                  THE PURCHASER. THE PURCHASER AGREES TO
DEFEND THE COMPANY, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS AT THE PURCHASER ‘S COST AND EXPENSE, AND SHALL INDEMNIFY
AND HOLD HARMLESS THE COMPANY AND ITS AFFILIATES AND THEIR

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

12

--------------------------------------------------------------------------------


 


RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY
LIABILITIES, LOSSES, COSTS, DAMAGES, FEES OR EXPENSES ARISING OUT OF ANY THIRD
PARTY CLAIM RELATING TO (I) ANY BREACH BY THE PURCHASER OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS PURSUANT TO THIS AGREEMENT OR
(II) PERSONAL INJURY, PROPERTY DAMAGE OR OTHER DAMAGE RESULTING FROM THE
DEVELOPMENT OR COMMERCIALIZATION BY THE PURCHASER OR ITS AFFILIATES OR
SUBLICENSEES OF A PRODUCT COVERED BY ANY OF THE LICENSED PATENT RIGHTS.


 


(B)                                 THE COMPANY. THE COMPANY AGREES TO DEFEND
THE PURCHASER, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES AND AGENTS AT THE COMPANY’S COST AND EXPENSE, AND SHALL INDEMNIFY AND
HOLD HARMLESS THE PURCHASER AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY LIABILITIES, LOSSES, COSTS,
DAMAGES, FEES OR EXPENSES ARISING OUT OF ANY THIRD PARTY CLAIM RELATING TO ANY
BREACH BY THE COMPANY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS
PURSUANT TO THIS AGREEMENT OR (II) PERSONAL INJURY, PROPERTY DAMAGE OR OTHER
DAMAGE RESULTING FROM THE DEVELOPMENT OR COMMERCIALIZATION BY THE COMPANY OR ITS
AFFILIATES OR SUBLICENSEES OF A PRODUCT COVERED BY ANY OF THE LICENSED PATENT
RIGHTS.


 


(C)                                  CLAIMS FOR INDEMNIFICATION. A PERSON
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 7.1 (AN “INDEMNIFIED PARTY”)
SHALL GIVE PROMPT WRITTEN NOTIFICATION TO THE PERSON FROM WHOM INDEMNIFICATION
IS SOUGHT (THE “INDEMNIFYING PARTY”) OF THE COMMENCEMENT OF ANY ACTION, SUIT OR
PROCEEDING RELATING TO A THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION MAY BE
SOUGHT OR, IF EARLIER, UPON THE ASSERTION OF ANY SUCH CLAIM BY A THIRD PARTY (IT
BEING UNDERSTOOD AND AGREED, HOWEVER, THAT THE FAILURE BY AN INDEMNIFIED PARTY
TO GIVE NOTICE OF A THIRD-PARTY CLAIM AS PROVIDED IN THIS SECTION 7.1(C) SHALL
NOT RELIEVE THE INDEMNIFYING PARTY OF ITS INDEMNIFICATION OBLIGATION UNDER THIS
AGREEMENT EXCEPT AND ONLY TO THE EXTENT THAT SUCH INDEMNIFYING PARTY IS ACTUALLY
DAMAGED AS A RESULT OF SUCH FAILURE TO GIVE NOTICE). WITHIN THIRTY (30) DAYS
AFTER DELIVERY OF SUCH NOTIFICATION, THE INDEMNIFYING PARTY MAY, UPON WRITTEN
NOTICE THEREOF TO THE INDEMNIFIED PARTY, ASSUME CONTROL OF THE DEFENSE OF SUCH
ACTION, SUIT, PROCEEDING OR CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY. IF THE INDEMNIFYING PARTY DOES NOT ASSUME CONTROL OF SUCH
DEFENSE, THE INDEMNIFIED PARTY SHALL CONTROL SUCH DEFENSE. THE PARTY NOT
CONTROLLING SUCH DEFENSE MAY PARTICIPATE THEREIN AT ITS OWN EXPENSE; PROVIDED
THAT, IF THE INDEMNIFYING PARTY ASSUMES CONTROL OF SUCH DEFENSE AND THE
INDEMNIFIED PARTY REASONABLY CONCLUDES, BASED ON ADVICE FROM COUNSEL, THAT THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY HAVE CONFLICTING INTERESTS WITH
RESPECT TO SUCH ACTION, SUIT, PROCEEDING OR CLAIM, THE INDEMNIFYING PARTY SHALL
BE RESPONSIBLE FOR THE REASONABLE FEES AND EXPENSES OF COUNSEL TO THE
INDEMNIFIED PARTY SOLELY IN CONNECTION THEREWITH; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL THE INDEMNIFYING PARTY BE RESPONSIBLE FOR THE FEES AND EXPENSES OF
MORE THAN ONE COUNSEL FOR ALL INDEMNIFIED PARTIES. THE PARTY CONTROLLING SUCH
DEFENSE SHALL KEEP THE OTHER PARTY ADVISED OF THE STATUS OF SUCH ACTION, SUIT,
PROCEEDING OR CLAIM AND THE DEFENSE THEREOF AND SHALL CONSIDER RECOMMENDATIONS
MADE BY THE OTHER PARTY WITH RESPECT THERETO. THE INDEMNIFIED PARTY SHALL NOT
AGREE TO ANY SETTLEMENT OF SUCH ACTION, SUIT, PROCEEDING OR CLAIM WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY, WHICH SHALL NOT BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED. THE INDEMNIFYING PARTY SHALL NOT AGREE TO ANY
SETTLEMENT OF SUCH ACTION, SUIT, PROCEEDING OR CLAIM OR CONSENT TO ANY JUDGMENT
IN RESPECT THEREOF THAT DOES NOT INCLUDE A COMPLETE AND UNCONDITIONAL RELEASE OF
THE INDEMNIFIED PARTY FROM ALL LIABILITY WITH RESPECT THERETO OR THAT IMPOSES
ANY LIABILITY OR OBLIGATION ON THE INDEMNIFIED PARTY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFIED PARTY.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

13

--------------------------------------------------------------------------------


 


SECTION 7.2                                      GOVERNING LAW; CONSENT TO
JURISDICTION; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE REQUIREMENTS OF LAW OF THE STATE OF DELAWARE
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE OR THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE AND THE APPELLATE COURTS
HAVING THE JURISDICTION WITH RESPECT TO APPEALS FROM SUCH COURTS, FOR ANY ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT (AND AGREES NOT TO COMMENCE ANY
ACTION RELATING THERETO EXCEPT IN SUCH COURTS), AND FURTHER AGREES THAT SERVICE
OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO ITS
RESPECTIVE ADDRESS SET FORTH IN THIS AGREEMENT, OR SUCH OTHER ADDRESS AS MAY BE
GIVEN BY ONE OR MORE PARTIES TO THE OTHER PARTIES IN ACCORDANCE WITH THE NOTICE
PROVISIONS OF SECTION 7.5, SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST IT IN ANY SUCH COURT. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS OF THE STATE OF DELAWARE OR THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE AND THE APPELLATE
COURTS HAVING THE JURISDICTION WITH RESPECT TO APPEALS FROM SUCH COURTS, AND
HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 7.3                                      ASSIGNMENT. NEITHER THIS
AGREEMENT NOR ANY RIGHTS OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED OR OTHERWISE
TRANSFERRED BY EITHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
(WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD); PROVIDED, HOWEVER, THAT
EITHER PARTY MAY ASSIGN THIS AGREEMENT AND ITS RIGHTS AND OBLIGATIONS HEREUNDER
WITHOUT THE OTHER PARTY’S CONSENT (A) IN CONNECTION WITH THE TRANSFER OR SALE OF
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OF SUCH PARTY TO A THIRD PARTY, WHETHER
BY MERGER, SALE OF STOCK, SALE OF ASSETS OR OTHERWISE OR (B) TO ANY AFFILIATE;
PROVIDED THAT  NO SUCH ASSIGNMENT TO AN AFFILIATE SHALL RELIEVE THE ASSIGNING
PARTY OF ITS RESPONSIBILITIES FOR PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


SECTION 7.4                                      ENTIRE AGREEMENT; AMENDMENTS.
THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PREVIOUS ARRANGEMENTS WITH
RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER WRITTEN OR ORAL. ANY AMENDMENT OR
MODIFICATION TO THIS AGREEMENT SHALL BE MADE IN WRITING SIGNED BY BOTH PARTIES.


 


SECTION 7.5                                      NOTICES.


 

Notices to the Company shall be addressed to:

 

[COMPANY]

[              

[              ]

Attention: Chief Executive Officer

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

14

--------------------------------------------------------------------------------


 

with a copy, which shall not constitute notice, to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention:  Lawrence S. Wittenberg

 

Notices to the Purchaser shall be addressed to:

 

[PURCHASER]

[              ]

[              ]

Attention:  General Counsel

 

with a copy, which shall not constitute notice, to:

 

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Attention:  Pran Jha

 

Any Party may change its address by giving notice to the other Party in the
manner herein provided. Any notice required or provided for by the terms of this
Agreement shall be in writing and shall be (a) sent by registered or certified
mail, return receipt requested, postage prepaid, (b) sent via a reputable
overnight or international express courier service, or (c) personally delivered,
in each case properly addressed in accordance with the paragraph above. The
effective date of notice shall be the actual date of receipt by the Party
receiving the same.

 


SECTION 7.6                                      FORCE MAJEURE. NO FAILURE OR
OMISSION BY THE PARTIES HERETO IN THE PERFORMANCE OF ANY OBLIGATION OF THIS
AGREEMENT SHALL BE DEEMED A BREACH OF THIS AGREEMENT OR CREATE ANY LIABILITY IF
THE SAME SHALL ARISE FROM ANY CAUSE OR CAUSES BEYOND THE CONTROL OF THE PARTIES,
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING: ACTS OF GOD; ACTS OR OMISSIONS OF
ANY GOVERNMENT; ANY RULES, REGULATIONS OR ORDERS ISSUED BY ANY GOVERNMENTAL
AUTHORITY OR BY ANY OFFICER, DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF;
FIRE; STORM; FLOOD; EARTHQUAKE; ACCIDENT; WAR; REBELLION; INSURRECTION; RIOT;
AND INVASION. THE PARTY CLAIMING FORCE MAJEURE SHALL NOTIFY THE OTHER PARTY WITH
NOTICE OF THE FORCE MAJEURE EVENT AS SOON AS PRACTICABLE, BUT IN NO EVENT LONGER
THAN TEN (10) BUSINESS DAYS AFTER ITS OCCURRENCE, WHICH NOTICE SHALL REASONABLY
IDENTIFY SUCH OBLIGATIONS UNDER THIS AGREEMENT AND THE EXTENT TO WHICH
PERFORMANCE THEREOF WILL BE AFFECTED.


 


SECTION 7.7                                      PUBLIC ANNOUNCEMENTS. ANY
PUBLIC ANNOUNCEMENTS OR PUBLICITY WITH RESPECT TO THE EXECUTION OF THIS
AGREEMENT SHALL BE AGREED UPON BY THE PARTIES IN ADVANCE OF SUCH ANNOUNCEMENT,
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT BE INTERPRETED TO PREVENT EITHER
PARTY FROM TAKING ANY ACTIONS OR MAKING ANY DISCLOSURES WHICH ARE REQUIRED BY
ANY GOVERNMENTAL AUTHORITY OR WHICH, IN THE REASONABLE OPINION OF SUCH PARTY AND
ITS ADVISORS, ARE REQUIRED OR DESIRABLE IN CONNECTION WITH SUCH PARTY’S
REGULATORY OBLIGATIONS.


 


SECTION 7.8                                      INDEPENDENT CONTRACTORS. IT IS
UNDERSTOOD AND AGREED THAT THE RELATIONSHIP BETWEEN THE PARTIES HEREUNDER IS
THAT OF INDEPENDENT CONTRACTORS AND THAT NOTHING IN THIS

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

15

--------------------------------------------------------------------------------


 


AGREEMENT SHALL BE CONSTRUED AS AUTHORIZATION FOR EITHER THE COMPANY OR THE
PURCHASER TO ACT AS AGENT FOR THE OTHER.


 


SECTION 7.9                                      NO STRICT CONSTRUCTION. THIS
AGREEMENT HAS BEEN PREPARED JOINTLY AND SHALL NOT BE STRICTLY CONSTRUED AGAINST
ANY PARTY.


 


SECTION 7.10                                HEADINGS. THE CAPTIONS OR HEADINGS
OF THE SECTIONS OR OTHER SUBDIVISIONS HEREOF ARE INSERTED ONLY AS A MATTER OF
CONVENIENCE OR FOR REFERENCE AND SHALL HAVE NO EFFECT ON THE MEANING OF THE
PROVISIONS HEREOF.


 


SECTION 7.11                                NO IMPLIED WAIVERS; RIGHTS
CUMULATIVE. NO FAILURE ON THE PART OF THE COMPANY OR THE PURCHASER TO EXERCISE,
AND NO DELAY IN EXERCISING, ANY RIGHT, POWER, REMEDY OR PRIVILEGE UNDER THIS
AGREEMENT, OR PROVIDED BY STATUTE OR AT LAW OR IN EQUITY OR OTHERWISE, SHALL
IMPAIR, PREJUDICE OR CONSTITUTE A WAIVER OF ANY SUCH RIGHT, POWER, REMEDY OR
PRIVILEGE OR BE CONSTRUED AS A WAIVER OF ANY BREACH OF THIS AGREEMENT OR AS AN
ACQUIESCENCE THEREIN, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH
RIGHT, POWER, REMEDY OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, POWER, REMEDY OR PRIVILEGE.


 


SECTION 7.12                                SEVERABILITY. IF, UNDER APPLICABLE
LAW OR REGULATION, ANY PROVISION OF THIS AGREEMENT IS DEEMED INVALID OR
UNENFORCEABLE, OR OTHERWISE DIRECTLY OR INDIRECTLY AFFECTS THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER MATERIAL PROVISION(S) OF THIS AGREEMENT, SUCH
PROVISION SHALL BE DEEMED MODIFIED TO THE EXTENT REQUIRED TO MOST FULLY CARRY
OUT THE INTENT OF THE ORIGINAL PROVISION IN A VALID AND ENFORCEABLE MANNER.


 


SECTION 7.13                                EXECUTION IN COUNTERPARTS. THIS
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO
EXECUTED AND DELIVERED (WHETHER IN PERSON, BY MAIL, COURIER, FACSIMILE OR
E-MAIL), SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH COUNTERPARTS, TAKEN
TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 7.14                                NO THIRD PARTY BENEFICIARIES. NO
PERSON OR ENTITY OTHER THAN THE COMPANY, THE PURCHASER AND THEIR RESPECTIVE
AFFILIATES AND PERMITTED ASSIGNEES HEREUNDER SHALL BE DEEMED AN INTENDED
BENEFICIARY HEREUNDER OR HAVE ANY RIGHT TO ENFORCE ANY OBLIGATION OF THIS
AGREEMENT.


 


SECTION 7.15                                NO CONSEQUENTIAL DAMAGES. NEITHER
PARTY HERETO WILL BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF
ITS RIGHTS HEREUNDER, OR FOR LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH
OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS
SECTION 7.15 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD PARTY CLAIMS.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

*CONFIDENTIAL TREATMENT REQUESTED

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

 

[PURCHASER]

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

[THE COMPANY]

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

Signature Page to License Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Pending and Issued Licensed Patent Rights as of the Effective Date

 

See attached Intellectual Property Schedule.

 

A-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Pending and Issued Licensed Patent Rights as of the Effective Date

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

File Number

 

Country Name

 

Status Description

 

Application Number

 

Appl. Date

 

Patent No.

 

Date of Grant

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/433,486

 

Nov 04 1999

 

6,395,300

 

May 28 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109/110

 

Porous Drug Matrices And Methods Of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

Australia

 

Grant

 

768022

 

May 25 2000

 

768022

 

Mar 11 2004

 

 

Austria

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Belgium

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Brazil

 

Pending

 

PI0010984-3

 

May 25 2000

 

 

 

 

 

 

Canada

 

Grant

 

2,371,836

 

May 25 2000

 

2,371,836

 

Jan 31 2006

 

 

China

 

Grant

 

00808161.1

 

May 25 2000

 

ZL00808161.1

 

Feb 08 2006

 

 

Denmark

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

European Patent

 

Gone National

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Finland

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

France

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Germany

 

Grant

 

00939365.3

 

May 25 2000

 

60024811.9

 

Dec 14 2005

 

 

Hong Kong

 

Grant

 

03101310.8

 

May 25 2000

 

HK1048956

 

Jul 28 2006

 

 

Ireland

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Israel

 

Pending

 

146659

 

May 25 2000

 

 

 

 

 

 

Italy

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Japan

 

Pending

 

2000-620939

 

May 25 2000

 

 

 

 

 

 

Korea, Republic of (South)

 

Grant

 

2001-7015052

 

May 25 2000

 

10-0752000

 

Aug 17 2007

 

 

Mexico

 

Grant

 

PA/a/2001/012106

 

May 25 2000

 

244662

 

Apr 02 2007

 

 

Netherlands

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

New Zealand

 

Grant

 

516083

 

May 25 2000

 

516083

 

Dec 08 2003

 

 

Norway

 

Grant

 

20015753

 

May 25 2000

 

323761

 

Jul 02 2007

 

 

Philippines

 

Grant

 

1-2000-01402

 

May 29 2000

 

1-2000-001402

 

Nov 21 2006

 

 

Portugal

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Singapore

 

Grant

 

200107349-3

 

May 25 2000

 

85293

 

Jan 30 2004

 

 

South Africa

 

Grant

 

2001/10347

 

May 25 2000

 

2001/10347

 

Sep 23 2003

 

 

Spain

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Sweden

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Switzerland

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

Taiwan

 

Grant

 

89110363

 

May 29 2000

 

I274589

 

Mar 01 2007

 

A-2

--------------------------------------------------------------------------------


 

 

 

Thailand

 

Pending

 

057899

 

May 29 2000

 

 

 

 

 

 

United Kingdom

 

Grant

 

00939365.3

 

May 25 2000

 

1180020

 

Dec 14 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109/110DIV

 

Porous Drug Matrices And Methods Of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

China

 

Grant

 

200510136940.4

 

Dec 15 2005

 

ZL200510136940.4

 

Mar 26 2008

 

 

European Patent

 

Pending

 

05027194.9

 

May 25 2000

 

 

 

 

 

 

Hong Kong

 

Pending

 

07102209.6

 

May 25 2000

 

 

 

 

 

 

Korea, Republic of (South)

 

Pending

 

2007-7012286

 

May 25 2000

 

 

 

 

 

 

Philippines

 

Pending

 

1-2006-000163

 

May 29 2000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109CIP

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Pending

 

10/053,929

 

Jan 22 2002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109CIPDIV

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Pending

 

10/924,642

 

Aug 24 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109CIPDIV(2)

 

Porous Drug Matrices and Methods of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Pending

 

10/928,886

 

Aug 27 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109DIV

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/694,407

 

Oct 23 2000

 

6,645,528

 

Nov 11 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU109DIV(2)

 

Porous Drug Matrices And Methods For Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/706,045

 

Nov 03 2000

 

6,932,983

 

Aug 23 2005

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU110

 

Porous Paclitaxel Matrices And Methods Of Manufacturing Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

09/798,824

 

Mar 02 2001

 

6,610,317

 

Aug 26 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU110REISSUE

 

Porous Paclitaxel Matrices and Methods of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

11/213,257

 

Aug 26 2005

 

RE40,493

 

Sep 09 2009

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU111

 

Porous Celecoxib Matrices And Methods of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

Canada

 

Grant

 

2,412,885

 

Jun 15 2001

 

2,412,885

 

Sep 05 2006

 

 

Japan

 

Pending

 

2002-510056

 

Jun 15 2001

 

 

 

 

 

 

United States of America

 

Grant

 

09/881,289

 

Jun 14 2001

 

6,589,557

 

Jul 08 2003

 

 

 

 

 

 

 

 

 

 

 

 

 

ACU111CIP

 

Porous Cox-2 Inhibitor Matrices and Methods of Manufacture Thereof

 

 

 

 

 

 

 

 

 

 

United States of America

 

Grant

 

10/441,440

 

May 19 2003

 

6,800,297

 

Oct 05 2004

 

A-3

--------------------------------------------------------------------------------


 

Exhibit B

 

Third Party Licenses

 

None.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Litigation and Infringement Disclosure

 

None.

 

C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Assignment Agreement

 

See Exhibit E to Note Purchase Agreement.

 

D-1

--------------------------------------------------------------------------------